PER CURIAM.
Pursuant to the concession by the State of Florida which correctly agrees “that the State failed to produce evidence showing the value of the object that was involved in the grand theft ... ”, the adjudication of grand theft is reversed, with this case being remanded to the trial court for the purpose of entering an adjudication for pet-it theft in connection with Count II of the Petition. See Cofield v. State, 474 So.2d 849 (Fla. 1st DCA 1985). In all other respects, the judgment of the trial court is affirmed.
Affirmed in part, reversed in part and remanded with directions.